The regular judge of the court below was disqualified to try this cause, and a special judge, elected for that *Page 163 
purpose, presided at the trial. Upon the rendition and entry of final judgment, an order was made by the court extending the time for a period of 30 days for making and serving a case-made by plaintiff in error. The case-made was not made and served within the time granted by this order; but during said period of 30 days, another order was made by the special judge, granting a further extension of 60 days. During said period of 60 days, the regular judge made an order granting an extension for a further period of time, within which the case-made was served. But, since the order made by the regular judge was not made within the time originally granted by the court, such order is void, if the special judge was, after he had ceased to sit as judge of the court at the trial, without authority to extend the time for making and serving the case.
A motion to dismiss, directed against the validity of the case-made, upon the ground that the special judge was without such authority, has been filed by defendant in error, and it must be sustained; for it has been several times held by this court that, while a special judge or a judge pro tempore
possesses the power to sign and settle the case-made after he has ceased to sit as judge, he has no power, after he ceases to sit as judge, to extend the time for its service, settlement and signing; and, where he attempts to do so, his act is a nullity. Casner v. Wooley, 28 Okla. 424, 114 P. 700; Hornerv. Goltry   Sons, 23 Okla. 905, 101 P. 1111.
This proceeding in error is accordingly dismissed.
All the Justices concur. *Page 164